PER CURIAM.
The petition is granted and Maurice Gray is hereby afforded a belated appeal from resentencing on remand in Alachua County case number 2003-CF-1886-A. Upon issuance of mandate in this cause, a copy of the opinion will be transmitted to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). The circuit court shall appoint counsel to represent Gray in the appeal if he qualifies for such an appointment.
PETITION GRANTED.
WOLF, PADOVANO, and POLSTON, JJ., concur.